           Case 1:20-cv-00692-ADA Document 65 Filed 03/17/21 Page 1 of 6




                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS
                                    AUSTIN DIVISION


 RAVGEN, INC.,                                     Civil Action No. 1:20-cv-00692-ADA

                        Plaintiff,                     JURY TRIAL DEMANDED
 v.

 NATERA, INC. AND NSTX, INC.,

                        Defendants.


            UPDATED ORDER GOVERNING PROCEEDINGS – PATENT CASE

This Updated Order shall govern proceedings in this case.

                                           DISCOVERY

Except with regard to venue, jurisdictional, and claim construction-related discovery, all other
discovery is stayed until after the Markman hearing. Notwithstanding this general stay of
discovery, the Court will permit limited discovery by agreement of the parties, or upon request,
where exceptional circumstances warrant. For example, if discovery outside the United States is
contemplated, the Court will be inclined to allow such discovery to commence before the
Markman hearing.

With respect to venue and jurisdictional discovery, the Court generally grants leave for the
parties to conduct targeted discovery. The Court’s default venue/jurisdiction discovery limits are
as follows:

      1. Interrogatories: 5 per party
      2. Requests for Production: 5 per party
      3. Fact depositions: 4 hours for a 30(b)(6) witness per party

To the extent a party provides multiple declarations in support or against a motion to transfer
venue or a motion to dismiss based on lack of jurisdiction, the Court will allow the other side to
have additional interrogatories (e.g., 2 more), RFPs (e.g., 2 more), and deposition time (e.g., 2
more hours). To the extent the parties cannot agree what the additional number of
interrogatories, RFPs, and deposition time should be, the Court encourages the parties to contact
the Court to request a telephonic discovery hearing.

Following the Markman hearing, the following discovery limits will apply to this case. The
Court will consider reasonable requests to adjust these limits should circumstances warrant.
         Case 1:20-cv-00692-ADA Document 65 Filed 03/17/21 Page 2 of 6




    1. Interrogatories: 30 per side1

    2. Requests for Admission: 45 per side; The parties are allowed unlimited requests seeking
       an admission as to the authenticity of a particular document or thing.

    3. Requests for Production: 75 per side

    4. Fact Depositions: 70 hours per side (for both party and non-party witnesses combined).
       Upon a showing of good cause, a party may request additional hours for fact depositions.

    5. Expert Depositions: 7 hours per report up to a maximum of 12 hours total deposition
       time. Upon a showing of good cause, a party may request additional hours for a specific
       expert’s deposition.

Electronically Stored Information. As a preliminary matter, the Court will not require general
search and production of email or other electronically stored information (ESI), absent a showing
of good cause. If a party believes targeted email/ESI discovery is necessary, it shall propose a
procedure identifying custodians and search terms it believes the opposing party should search.
The opposing party can oppose, or propose an alternate plan. If the parties cannot agree, they
shall contact chambers to schedule a call with the Court to discuss their respective positions.

                                   DISCOVERY DISPUTES

A party may not file a Motion to Compel discovery unless: (1) lead counsel have met and
conferred in good faith to try to resolve the dispute, and (2) the party has contacted the Court’s
law clerk (with opposing counsel) to arrange a telephone conference with the Court to
summarize the dispute and the parties respective positions. Summaries shall be neutral and non-
argumentative. After hearing from the parties, the Court will determine if further briefing is
required.

                                    PROTECTIVE ORDER

Pending entry of the final Protective Order, the Court issues the following interim Protective
Order to govern the disclosure of confidential information in this matter:

       If any document or information produced in this matter is deemed confidential by the
       producing party and if the Court has not entered a protective order, until a protective
       order is issued by the Court, the document shall be marked “confidential” or with some
       other confidential designation (such as “Confidential – Outside Attorneys Eyes Only”) by
       the disclosing party and disclosure of the confidential document or information shall be


1
 A “side” shall mean the plaintiff (or related plaintiffs suing together) on the one hand, and the
defendant (or related defendants sued together) on the other hand. In the event that the Court
consolidates related cases for pretrial purposes, with regard to calculating limits imposed by this
Order, a “side” shall be interpreted as if the cases were proceeding individually. For example, in
consolidated cases the plaintiff may serve up to 30 interrogatories on each defendant, and each
defendant may serve up to 30 interrogatories on the plaintiff.

                                                2
          Case 1:20-cv-00692-ADA Document 65 Filed 03/17/21 Page 3 of 6




       limited to each party’s outside attorney(s) of record and the employees of such outside
       attorney(s).

       If a party is not represented by an outside attorney, disclosure of the confidential
       document or information shall be limited to one designated “in house” attorney, whose
       identity and job functions shall be disclosed to the producing party 5 days prior to any
       such disclosure, in order to permit any motion for protective order or other relief
       regarding such disclosure. The person(s) to whom disclosure of a confidential document
       or information is made under this local rule shall keep it confidential and use it only for
       purposes of litigating the case.

                              CLAIM CONSTRUCTION ISSUES

Terms for Construction. Based on the Court’s experience, the Court believes that it should
have presumed limits on the number of claim terms to be construed. The “presumed limit” is the
maximum number of terms that each side may request the Court to construe without further
leave of Court. If the Court grants leave for the additional terms to be construed, depending on
the complexity and number of terms, the Court may split the Markman hearing into multiple
hearings.

The presumed limits based on the number of patents-in-suit are as follows:

                     Limits for Number of Claim Terms to be Construed

 1-2 Patents                       3-5 Patents                      More than 5 Patents
 8 terms                           10 terms                         12 terms

When the parties submit their joint claim construction statement, in addition to the term and the
parties’ proposed constructions, the parties should indicate which party or side proposed that
term, or if that was a joint proposal.

Claim Construction Briefing. The Court will require non-simultaneous claim construction
briefing with the following default page limits; however, where exceptional circumstances
warrant, the Court will consider reasonable requests to adjust these limits. These page limits
shall also apply collectively for consolidated cases; however, the Court will consider reasonable
requests to adjust page limits in consolidated cases where circumstances warrant. In addition,
the Court is very familiar with the law of claim construction and encourages the parties to forego
lengthy recitations of the underlying legal authorities and instead focus on the substantive issues
unique to each case.

Unless otherwise agreed by the parties, all filings will take place at 5:00 p.m. CT.

Unless otherwise agreed to by the parties, the default order of terms in the parties’ briefs shall be
based on 1) the patent number (lowest to highest), the claim number (lowest to highest), and
order of appearance within the lowest number patent and claim. An example order may be as
follows:

   1. 10,000,000 Patent, Claim 1, Term 1


                                                  3
          Case 1:20-cv-00692-ADA Document 65 Filed 03/17/21 Page 4 of 6




   2. 10,000,000 Patent, Claim 1, Term 2 (where Term 2 appears later in the claim than does
      Term 1)
   3. 10,000,000 Patent, Claim 2, Term 3 (where Term 3 appears later in the claim than does
      Terms 2 and 3)
   4. 10,000,001 Patent, Claim 1, Term 4
   5. 10,000,001 Patent, Claim 3, Term 5
   6. 10,000,002 Patent, Claim 2, Term 6

To the extent that the same or similar terms appear in multiple claims, those same or similar
terms should be ordered according to the lowest patent number, lowest claim number, and order
of appearance within the patent and claim.

                                Page Limits for Markman Briefs

 Brief                    1-2 Patents                 3-5 Patents             More than 5 Patents
 Opening (Plaintiff)      20 pages                    30 pages                30 pages, plus 5
                                                                              additional pages for
                                                                              each patent over 5 up
                                                                              to a maximum of 45
                                                                              pages
 Response                 20 pages                    30 pages                30 pages, plus 5
 (Defendant)                                                                  additional pages for
                                                                              each patent over 5 up
                                                                              to a maximum of 45
                                                                              pages
 Reply (Plaintiff)        10 pages                    15 pages                15 pages, plus 2
                                                                              additional pages for
                                                                              each patent over 5 up
                                                                              to a maximum of 21
                                                                              pages
 Sur-Reply                10 pages                    15 pages                15 pages, plus 2
 (Defendant)                                                                  additional pages for
                                                                              each patent over 5 up
                                                                              to a maximum of 21
                                                                              pages

                 Technology Tutorials and Conduct of the Markman Hearing

Technology tutorials are optional. If the parties would like to submit one, the tutorial should be
in electronic form, with voiceovers, and submitted at least one week before the Markman
hearing. If a party believes a live tutorial would be of particular benefit to the Court, the parties
should contact the Court to request a Zoom or telephonic tutorial so that the tutorial can be
scheduled to occur at least a week before the Markman hearing. In general, tutorials should be:
(1) directed to the underlying technology (rather than argument related to infringement or
validity), and (2) limited to 15 minutes per side. For the Court’s convenience, the tutorial may
be recorded, but will not be part of the record. Parties may not rely on or cite to the tutorial in
other aspects of the litigation.


                                                  4
           Case 1:20-cv-00692-ADA Document 65 Filed 03/17/21 Page 5 of 6




The Court generally sets aside one half day for the Markman hearing; however, the Court is open
to reserving more or less time, depending on the complexity of the case and input from the
parties. As a general rule, the party opposing the Court’s preliminary construction shall go first.
If both parties are unwilling to accept the Court’s preliminary construction, the Plaintiff shall
typically go first.

                                               GENERAL ISSUES

1. The Court will entertain reasonable requests to streamline the case schedule and discovery
   and encourages the parties to contact the Court’s law clerk (with opposing counsel) to
   arrange a call with the Court when such interaction might help streamline the case.

2. To the extent the parties need to email the Court, the parties should use the following email
   address: TXWDml_LawClerks_JudgeAlbright@txwd.uscourts.gov.

3. The Court is generally willing to extend the response to the Complaint up to 45 days if
   agreed by the parties. However, longer extensions are disfavored and will require good
   cause.

4. Plaintiff must file a notice informing the Court when an IPR is filed, the expected time for an
   institution decision, and the expected time for a final written decision, within two weeks of
   the filing of the IPR.

5. After the trial date is set, the Court will not move the trial date except in extreme situations.
   To the extent a party believes that the circumstances warrant continuing the trial date, the
   parties are directed to contact the Court to request a telephonic hearing.

6. The Court does not have a limit on the number of motions for summary judgment (MSJs);
   however, absent leave of Court, the cumulative page limit for Opening Briefs for all MSJs is
   40 pages per side.

7. There may be instances where the submission of substantive briefs via audio file will be of
   help to the Court. If a party is contemplating submitting a brief via audio file it should
   contact the Court for guidance on whether it would be helpful to the Court. However, the
   Court has determined that audio recordings of Markman briefs are of limited value and those
   need not be submitted. The recordings shall be made in a neutral fashion, shall be verbatim
   transcriptions without additional colloquy (except that citations and legal authority sections
   need not be included), and each such file shall be served on opposing counsel. The Court
   does not have a preference for the manner of recording and has found automated software
   recordings, as well as attorney recordings, to be more than satisfactory. Audio files shall be
   submitted via USB drive, Box (not another cloud storage)2, or email to the law clerk (with a
   cc to opposing counsel) and should be submitted in mp3 format.

8. For Markman briefs, summary judgment motions, and Daubert motions, each party shall
   deliver to Chambers one (1) paper copy of its Opening, Response, and Reply briefs, omitting

2
 The parties should contact the law clerk to request a Box link so that the party can directly upload the files to the
Court’s Box account.


                                                           5
         Case 1:20-cv-00692-ADA Document 65 Filed 03/17/21 Page 6 of 6




    attachments, at least a week before the hearing. Each party shall also provide an electronic
    copy of the briefs and exhibits via cloud storage3 or USB drive. For Markman briefs, the
    parties should also include a (1) paper copy of all patents-in-suit and the Joint Claim
    Construction Statement. To the extent the Court appoints a technical adviser, each party shall
    deliver the same to the technical adviser.


                   17th day of ________,
      ORDERED this _____        March 2021.




                                                            ______________________________
                                                             ALAN D ALBRIGHT
                                                             UNITED STATES DISTRICT JUDGE




3
 The parties should contact the law clerk to request a Box link so that the party can directly
upload the files to the Court’s Box account. The filenames for any exhibits should be a
description of the exhibit, e.g., “U.S. Patent No. 10,000,000” or “Prosecution history for
10,000,000 (January 20, 2020, Office Action).”


                                                 6
